EXHIBIT 10.1
EIGHTH AMENDMENT AND MODIFICATION OF
REVOLVING LINE OF CREDIT PROMISSORY NOTE,
LOAN AGREEMENT AND REAFFIRMATION OF GUARANTIES
This Eighth Amendment and Modification of Revolving Line of Credit Promissory
Note, Loan Agreement and Reaffirmation of Guaranties (“Amendment”) is made
effective the 1st day of February, 2009 (“Effective Date”) by and among WSI
Industries, Inc., a Minnesota corporation, having an address of 213 Chelsea
Road, Monticello, MN 55362 (“Borrower”), Taurus Numeric Tool, Inc., having an
address of 213 Chelsea Road, Monticello, MN 55362 and WSI Rochester, Inc.,
having an address of 213 Chelsea Road, Monticello, MN 55362 (jointly
“Guarantor”) and M&I Marshall & Ilsley Bank, having an address of 11455 Viking
Drive, Eden Prairie, Minnesota 55344 (“Bank”).
WHEREAS, on or about December 4, 2002, (the “Loan Date”) Borrower executed a
Revolving Line of Credit Promissory Note in favor of Excel Bank Minnesota
(“Excel”) in the original principal amount of One Million and no/100 Dollars
($1,000,000.00) (“Note”); and
WHEREAS, on or about the Loan Date, Borrower and Excel executed that certain
Loan Agreement (“Loan Agreement”) which Loan Agreement, among other things,
described the terms and conditions under which the Borrower would borrow money
from and repay the money to Excel; and
WHEREAS, to secure the sums due and payable to Excel pursuant to the Note and
the Loan Agreement, Borrower also executed that certain Security Agreement, also
dated as of the Loan Date, whereby Excel took a security interest in all assets
of Borrower (“Security Agreement); and
WHEREAS, to further secure the sums due and payable to Excel pursuant to the
Note and the Loan Agreement, to perform the covenants and conditions thereof and
of certain documents executed in conjunction therewith, each Guarantor executed
an unconditional and unlimited guaranty (“Guaranty”), also dated as of the Loan
Date, whereby each Guarantor unconditionally guaranteed the Borrower’s
performance of the Note and the Loan Agreement and the other loan documents
executed therewith; and
WHEREAS, the Note, the Loan Agreement and the Security Agreement were amended
and extended pursuant to those certain Amendments and Modifications of Revolving
Line of Credit Promissory Note, Loan Agreement and Reaffirmation of Guaranties
dated effective December 31, 2003, May 3, 2004, January 1, 2005, January 1,
2006, January 1, 2007, January 1, 2008, August 31, 2008 and by a Waiver Letter
dated April 23, 2007 (the “Amendments”); and
WHEREAS, the Note, the Loan Agreement, the Security Agreement, the Amendments
and all of the documents executed in conjunction therewith are sometimes jointly
referred to herein as the “Loan Documents”; and

 

 



--------------------------------------------------------------------------------



 



WHEREAS, effective on August 1, 2007, Excel was acquired by merger with the
Bank; and
WHEREAS, the Borrower has requested that the Bank again amend and extend the
maturity date of the Note and modify the terms of the Loan Agreement; and
WHEREAS, the Bank and the Borrower and each Guarantor desire that the Note and
the Loan Agreement be amended and modified as hereinafter described and each
Guarantor wishes to acknowledge and reaffirm the terms and conditions of such
Guarantor’s Guaranty.
NOW, THEREFORE, in consideration of the above recitals, and in consideration of
credit given or to be given by the Bank to the Borrower and for other good and
valuable consideration, all of which consideration is hereby acknowledged, the
parties hereto agree as follows:

1.  
Each of the above recitals is true and correct and is incorporated herein by
this reference.
  2.  
The Note is hereby amended, modified and extended as follows:

“On and after the Effective Date hereof the Note shall bear interest at the
variable rate of equal to the LIBOR Rate, plus two and three-fourths percent
(2.75%); provided, however, that the interest rate shall never be less than four
and one half percent (4.50%) and if the foregoing calculation results in a rate
of less than four and one half percent (4.50%) the interest rate shall be four
and one half percent (4.50%). As used herein, “LIBOR Rate” means the “London
Interbank Offered Rates (LIBOR)” for one month as published in the “Money Rates”
column of The Wall Street Journal on the first business day of each month (or,
if The Wall Street Journal ceases to publish a rate so designated, any similar
successor rate as the Lender shall in good faith designate). The interest rate
shall automatically adjust on the first business day of each month in the event
there has been any change in the LIBOR Rate. On the Effective Date hereof the
LIBOR Rate is forty-four/0ne hundredths percent (0.44%) per annum and the rate
of interest under the Note as of the Effective Date is four and fifty/one
hundredths percent (4.50%) per annum. If the LIBOR Rate is no longer established
or is otherwise no longer available, the holder of this Note may substitute a
reasonably equivalent index to substitute for the LIBOR Rate.
The principal and interest due pursuant to the Note shall be repaid as follows:
In monthly payments of all accrued interest on the sums actually advanced
thereunder commencing on February 1, 2009 and continuing monthly thereafter on
the 1st day of each and every month until February 1, 2010, at which time the
entire remaining balance due under the Note, including all principal and accrued
but unpaid interest, shall be due and payable in full.”

 

2



--------------------------------------------------------------------------------



 



3.  
The following section of the Loan Agreement is hereby amended and modified as
described below (all capitalized terms have the meanings given to them in the
Loan Agreement):

  a.  
Section 5.09 of the Loan Agreement shall be amended as follows:

“Section 5.09 Ratio of Debt to Tangible Net Worth. So long as the Note shall
remain unpaid or the Bank shall have any Commitment hereunder, the ratio of the
Borrower’s Debt to Tangible Net Worth shall not exceed 2.25 to 1 measured at the
end of each fiscal quarter end basis.”

  b.  
Section 6.10 of the Loan Agreement shall be amended as follows:

“Section 6.10 Capital Expenditures. So long as the Note shall remain unpaid or
the Bank shall have any Commitment hereunder, Borrower shall make no capital
expenditures in excess of Two Million Two Hundred Fifty Thousand and no/100
Dollars ($2,250,000.00) in any fiscal year.”

4.  
Borrower hereby acknowledges and reaffirms each and every representation,
warranty, term, covenant and condition of the Loan Documents. Borrower further
acknowledges and agrees that the Loan Documents (as hereby amended and modified)
are fully enforceable against Borrower and that Borrower has no defense, right
of offset or otherwise to preclude enforcement of the Loan Documents, as hereby
amended and modified, by the Bank against Borrower.

5.  
The Security Agreement shall continue to secure all sums owing to the Bank by
the Borrower pursuant to the terms and conditions of the Note and the Loan
Agreement, together with all interest thereon, in accordance with the terms and
conditions of the Note and all other sums due and owing or to become due and
owing pursuant to the terms and conditions of this Amendment, the Loan
Agreement, the Security Agreement and the Note, as amended, including but not
necessarily limited to any further or additional extensions or renewals thereof.

6.  
Borrower and each Guarantor acknowledge that the principal balance remaining
unpaid on the Note as of the Effective Date hereof is $ Zero (0).

7.  
Each Guarantor hereby acknowledges, ratifies and reaffirms each and every term,
covenant, agreement, provision, and condition of their respective Guaranty and
any collateral security documents securing such guaranty, including but not
limited to the security agreement dated of even date with the Guaranty
(“Collateral Security Documents”), and the Loan Documents, as amended, and
hereby acknowledges and agrees that the Guaranty guarantees to the Bank the
repayment of all sums due and owing to the Bank pursuant to the terms,
conditions and covenants of the Note, as amended, and the performance of the
terms and covenants of the balance of the Loan Documents, as amended. Each
Guarantor hereby affirms and agrees that each such Guaranty is unconditional and
unlimited and that such Guaranty along with the Collateral Security Documents
related thereto are fully enforceable against such Guarantor. Each Guarantor
hereby further affirms and agrees and that such Guarantor has no defense, right
of offset, claim, cause of action or otherwise to preclude the absolute and
immediate enforcement of the Guaranty and/or the Collateral Security Documents
supporting such Guaranty by the Bank.

 

3



--------------------------------------------------------------------------------



 



8.  
On or before the execution hereof, Borrower shall pay to the Bank, the Bank’s
costs including its reasonable attorneys’ fees, incurred in drafting this
Amendment and related documents, if any.

9.  
Except as herein specifically modified, amended or extended, all terms and
conditions of the Loan Documents shall otherwise remain unchanged and in full
force and effect.

10.  
Notwithstanding anything to the contrary herein, this Amendment or any failure
by the Bank to exercise any of its rights upon an event of default under the
Loan Documents or the Guaranty or the Collateral Security Documents, whether
prior to or subsequent to the effective date of this Amendment, shall not be
deemed a waiver of the Bank’s available remedies under the Loan Documents, the
Guaranty, or the Collateral Security Documents or any amendments thereof, or any
other documents executed in conjunction therewith or incident thereto.

11.  
All the terms of this Amendment shall be binding upon and inure to the benefit
of and be enforceable by the successors and assigns of the parties hereto, to
the extent assignment is permitted pursuant to the Loan Documents or the
Guaranty.

12.  
This Amendment is being executed in and is intended to be performed in the State
of Minnesota and shall be construed and enforced in accordance with the laws of
such state.

13.  
This Amendment contains the entire agreement between the parties with respect to
the covenants and promises contemplated herein and may be amended only in a
writing signed by each of the parties hereto.

IN WITNESS WHEREOF, the parties have executed this Amendment on the day and year
first above written.

            BORROWER:

WSI INDUSTRIES, INC.,
a Minnesota corporation
      By:   /s/ Paul D. Sheely         Its: VP/CFO              GUARANTORS:

TAURUS NUMERIC TOOL, INC.,
a Minnesota corporation
      By:   /s/ Paul D. Sheely         Its: VP/CFO   

 

4



--------------------------------------------------------------------------------



 



            WSI ROCHESTER, INC.,
a Minnesota corporation
      By:   /s/ Paul D. Sheely         Its: VP/CFO              M&I MARSHALL &
ILSLEY BANK,
a Wisconsin state banking corporation,
      By:   /s/ David Orlady         Its: SVP            By:   /s/ Mary E.
Covert         Its: VP   

 

5